Name: Commission Implementing Regulation (EU) 2018/390 of 12 March 2018 amending Implementing Regulation (EU) No 1419/2013 concerning the recognition of producer organisations and inter-branch organisations, the extension of the rules of producer organisations and inter-branch organisations and the publication of trigger prices as provided for by Regulation (EU) No 1379/2013 of the European Parliament and of the Council on the common organisation of the markets in fishery and aquaculture products
 Type: Implementing Regulation
 Subject Matter: prices;  fisheries;  labour law and labour relations;  agricultural policy;  agricultural structures and production
 Date Published: nan

 13.3.2018 EN Official Journal of the European Union L 69/44 COMMISSION IMPLEMENTING REGULATION (EU) 2018/390 of 12 March 2018 amending Implementing Regulation (EU) No 1419/2013 concerning the recognition of producer organisations and inter-branch organisations, the extension of the rules of producer organisations and inter-branch organisations and the publication of trigger prices as provided for by Regulation (EU) No 1379/2013 of the European Parliament and of the Council on the common organisation of the markets in fishery and aquaculture products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1379/2013 of the European Parliament and of the Council of 11 December 2013 on the common organisation of the markets in fishery and aquaculture products, amending Council Regulations (EC) No 1184/2006 and (EC) No 1224/2009 and repealing Council Regulation (EC) No 104/2000 (1), and in particular Article 21 thereof, Whereas: (1) Article 20(2) of Regulation (EU) No 1379/2013 requires Member States to communicate to the Commission any decision to grant or withdraw the recognition of producer organisations and inter-branch organisations. (2) Commission Implementing Regulation (EU) No 1419/2013 (2) specifies the format, time-limits and procedures for the communication of those decisions. (3) The Commission adopted on 7 December 2016 a new organisational chart of the Directorate-General for Maritime Affairs and Fisheries, which became effective on 1 January 2017. (4) To cater for that organisational change, and possible future organisational changes, it is necessary to amend the procedure for the communication of decisions to grant or withdraw the recognition of producer organisations and inter-branch organisations. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 In Article 4 of Implementing Regulation (EU) No 1419/2013, paragraph 3 is replaced by the following: 3. Communications shall be transmitted in the form of a XML file, one for each communication. The XML file shall be sent as an attachment to the email address provided by the Commission with the subject: communication on POs/IBOs. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 1. (2) Commission Implementing Regulation (EU) No 1419/2013 of 17 December 2013 concerning the recognition of producer organisations and inter-branch organisations, the extension of the rules of producer organisations and inter-branch organisations and the publication of trigger prices as provided for by Regulation (EU) No 1379/2013 of the European Parliament and of the Council on the common organisation of the markets in fishery and aquaculture products (OJ L 353, 28.12.2013, p. 43).